Citation Nr: 0834221	
Decision Date: 10/06/08    Archive Date: 10/16/08	

DOCKET NO.  05-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for eye disability 
attributable to the use of sulfanilamide during service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1942 to 
December 1945.  He had apparent combat service with the US 
Navy in the Pacific during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The case is now ready for 
appellate review.  

The Board notes that the veteran requested in June 2008 to 
have the supervisory responsibility for maintaining his 
claims folder be transferred to the VARO in St. Petersburg, 
Florida.  



FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
disability of the eyes (extreme light sensitivity) was denied 
by the RO in an April 2004 rating decision; the veteran was 
informed of this decision and his appellate rights and he did 
not appeal and that decision became final.  

2.  The evidence submitted and received since the time of 
that prior final denial consists essentially of expanded 
argument by the veteran which is basically cumulative with 
contentions made at the time of the prior final denial, and 
no evidence submitted or received since that time raises any 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for disability of the 
eyes is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in October 2004, 
prior to the issuance of the rating decision now on appeal 
from January 2005.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence was he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  That notice also informed him that this claim 
had been previously denied and would require new and material 
evidence to reopen.  The lawful definitions of new and 
material evidence was provided, the veteran was informed that 
his claim had previously been denied because no current 
disability was objectively linked to any incident, injury or 
disease of active military service and that this was the 
evidence necessary to reopen and substantiate such claim.  
The service medical records were already on file.  The 
veteran was provided a series of VA examinations, one of 
which was for his eyes.  Other than written argument, the 
veteran submitted no evidence in support of his claim to 
reopen.  All known available evidence has been collected for 
review and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The representative has argued that although questions were 
initiated with respect to a VA eye examination provided the 
veteran in December 2004, this examination did not address 
answers to the questions posed.  The representative argues 
that this examination was therefore inadequate, and requests 
reexamination.  The Board disagrees.  

38 U.S.C.A. § 5103A(d) states that an examination with the 
request for opinions is necessary when there is evidence of 
current disability or persistent or recurrent symptoms of 
disability, and evidence indicating that such disability may 
be associated with the claimant's military service.  The 
evidence on file indicates that the 87 year old veteran is at 
present postoperative for cataracts in 2004, with a tiny 
nonischemic branch retinal vein occlusion of the right eye 
with no macular edema, and with early "age-related" macular 
degeneration, with no current disability of the eyes other 
than simple impairment of visual acuity attributable to the 
natural aging process.  Additionally, there is complete 
absence of any objective, competent clinical evidence which 
shows or suggests that there was injury, disease, or any 
chronic symptoms associated with the veteran's eyes during or 
for decades after service separation.  Under the 
circumstances, there was no duty for VA to provide the 
veteran with any VA eye examination, with or without a 
request for opinions.  The fact that the RO initiated such 
examination which was performed without responses to posed 
questions does not establish a right or entitlement to such 
examination in the absence of a record which satisfies the 
requirements for such examination as detailed at 
38 U.S.C.A. § 5103A(d).  It is clear that VCAA also provides 
that nothing shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his initial claim for service 
connection for disability of the eyes identified as 
"extremely sensitive to light," in January 2004, some 
58 years after he had been separated from service at age 82.  
He argued that extreme eye sensitivity to light was a direct 
result of an appendectomy during service, which included the 
use of sulfa drugs as an antibacterial.  He submitted no 
evidence in support of this claim other than his argument.  
The evidence on file at that time included the service 
medical records, which confirmed that in 1943, he had an 
acute episode of appendicitis which was treated by 
appendectomy, and the record specifically notes that 
"sulfanilamide" was used in the surgical wound.  

The service medical records also show that while surgery was 
provided on 11 May 1943, he was out of bed with no ill 
effects on 16 May, sutures were removed and the wound was 
cleaned on 18 May, his condition was good, the wound was firm 
and there were no complaints on 26 May, and that he was 
returned to duty and "well" on 28 May 1943.  The service 
medical records contain no objective evidence that the 
veteran complained of or had problems with his eyes or 
extreme light sensitivity at any time.  The physical 
examination for service separation in December 1945 noted 
that the pupils size, shape, "reaction to light" and 
distance, etc., were normal and visual acuity was normal.  
Following service separation, there is and remains a complete 
absence of any competent clinical evidence or opinion which 
in any way shows or suggests that the veteran has disability 
of either eye, including an extreme light sensitivity, 
attributable to sulfa drugs during service or to any other 
causal factor.  

The RO denied his claim in April 2004 on the basis that the 
service medical records failed to reveal any disability of 
the eyes, as a reaction to drugs or otherwise, nor was there 
any evidence of eye disability at present.  The veteran was 
notified of this decision and his appellate rights and he did 
not disagree or initiate an appeal.  

The veteran sought to reopen this claim in September 2004 at 
which time he submitted a more detailed description of 
incidents which occurred during service, to which he 
attributed a current disability or extreme light sensitivity 
to both eyes.  Although more detailed, this argument is 
entirely cumulative with the argument which was already on 
file at the time of the prior denial.  The veteran's claim 
is, in essence, that a sulfa drug called sulfanilamide was 
used during an appendectomy surgery, and that he had an 
adverse reaction to this drug which resulted in chronic 
sensitivity of the eyes to light during and at all times 
subsequent to service.  Again, he submitted no competent 
medical evidence demonstrating that he had current disability 
of either eye, or any objective evidence showing that he 
suffered from an extreme light sensitivity at any time during 
or for decades after he was separated from service.  

The veteran was provided a VA examination of the eyes in 
December 2004.  It was noted that he had undergone cataract 
surgeries in 2004, 59 years after service.  He complained of 
tearing in both eyes and took artificial tears.  He had been 
a noninsulin-dependent diabetic for two years, had 
hypertension, and had undergone previous heart bypass graft 
surgery.  Uncorrected visual acuity for the 83-year-old 
veteran was 20/40 distance for the right eye and 20/25 for 
the left eye.  Corrected visual acuity for distance was 20/25 
bilaterally.  There was no diplopia, muscle function was 
smooth, accurate, full and extensive, and the posterior 
subcapsular lenses were centered and in place on both eyes.  
The macula of both eyes had RPE changes, and the background 
of the right eye had a "really tiny" vein occlusion, and the 
background of the left eye was clear.  The diagnosis was a 
tiny nonischemic branch retinal vein occlusion in the right 
eye with no macular edema.  He was a glaucoma suspect with 
intraocular lenses that were centered and in place, and had 
early "age-related" macular degeneration.  There was no 
finding or diagnosis of any chronic disease, injury or other 
disability resulting in chronic sensitivity to light, as 
attributable to sulfa drugs used during surgery more than 
60 years earlier.  

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen the claim.  The only 
evidence submitted by the veteran initially was argument 
explaining his belief in current eye disability attributable 
to a particular sulfa drug administered during service.  The 
only evidence submitted to reopen this claim is identical 
argument with a few additional details.  Cumulative argument 
is not new and material evidence sufficient to reopen any 
claim.  

There is simply no evidence from service to substantiate the 
veteran's claim.  The service medical records do reveal that 
he was provided an appendectomy surgery in May 1943 with the 
use of sulfanilamide in the wound as a preventive measure 
against postoperative infection.  Although the veteran argues 
that he remained hospitalized for a lengthy period as a 
result of a violent reaction to this drug, including an 
extreme sensitivity to light, these records do not in any way 
confirm this claim.  The veteran is shown to have had a good 
recovery with comments in the service medical records of no 
ill effects, wound clean, condition good, no complaints, and 
returned to duty.  There are no notations in the service 
medical records at any time with respect to the veteran's 
eyes generally or with respect to extreme light sensitivity 
specifically.  The physical examination for service 
separation some 2 1/2 years later in December 1945 noted that 
the eyes were normal including "reaction to light. . . ."  
There is a complete absence of any evidence of chronicity of 
symptomatology at any time during and for decades following 
service separation.  

The December 2004 VA examination, conducted some 60 years 
after the appendectomy surgery during service, did not 
identify any disease or injury or chronic disability of the 
eyes attributable to any incident of service.  The veteran 
had developed cataracts in later life for which he received 
surgical treatment in 2004.  There was a tiny nonischemic 
branch retinal vein occlusion in the right eye with no 
macular edema, but is no indication that this was in any way 
attributable to some incident of service decades earlier.  
The veteran was a glaucoma suspect, but there is no confirmed 
diagnosis, nor any evidence linking suspected glaucoma to 
some incident of service.  Early macular degeneration was 
specifically related to the veteran's age.  

The veteran is shown to have served aboard ship during combat 
operations but there is no evidence or argument that 
disability of the eyes is claimed to be attributable to 
combat with the enemy consistent with 38 U.S.C.A. § 1154(b) 
(West 2002).  Disability of the eyes is not claimed as 
attributable to combat, but as attributable to sulfa drugs 
used during an appendectomy surgery.  Moreover, Section 1154 
is principally a law providing relaxed evidentiary standards 
when service medical records would be expected to be 
nonexistent or missing since disease or injuries received in 
combat may not be adequately documented.  However, the 
veteran's appendectomy surgery during service in 1943 is well 
documented.  

The Board has also considered the fact that the veteran was a 
pharmacist's mate in the US Navy during service and that he 
had received training both privately and in the military as a 
medical technician.  However, there is nothing in the record 
which supports a finding that the veteran has the requisite 
medical expertise to provide a competent clinical opinion 
that his sensitivity to light, which is not itself 
corroborated by any other objective evidence on file, is 
attributable to the use of particular sulfa drugs during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The Board conducted a significant search of the drug 
sulfanilamide in various on-line medical resource materials, 
and could find no information confirming or supporting the 
veteran's claim that such drug could result in chronic 
disability of the eyes generally, or extreme sensitivity to 
light specifically.  

There is no evidence of chronic eye injury or disease at any 
time during or for decades after the veteran was separated 
from service.  The veteran is more recently shown to have 
required cataract surgery bilaterally, to have a tiny 
nonischemic branch retinal vein occlusion of the right eye, 
to be a glaucoma suspect and to have early-age related 
macular degeneration, but there is nothing in the record 
which shows or suggests that any of these current findings 
are attributable to any incident, injury, disease, or sulfa 
drug use during service.  





ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for eye disability 
attributable to the use of sulfanilamide during service, the 
claim is not reopened, and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


